t c summary opinion united_states tax_court reza fatehi petitioner v commissioner of internal revenue respondent docket no 12143-10sl filed date reza fatehi pro_se tabitha a green for respondent summary opinion wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case we must decide whether respondent’s appeals_office abused its discretion when it upheld a notice_of_federal_tax_lien nftl with respect to petitioner’s and tax years years in issue background some of the facts and certain exhibits have been stipulated the parties’ stipulations of facts are incorporated in this opinion by reference and are found accordingly at the time he filed his petition petitioner was a resident of georgia petitioner is a self-employed electrician petitioner timely filed his tax returns for the years in issue and he paid in full the amounts shown on his returns however the internal_revenue_service irs selected his returns for examination and during assessed additional taxes of dollar_figure dollar_figure and dollar_figure with respect to his and tax years respectively with respect to all of the years in issue the forms certificate of assessments payments and other specified matters respondent submitted include the entry additional 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure tax assessed by examination agreed audit deficiency prior to or day letter during date petitioner prepared and submitted form 433-a collection information statement for wage earners and self-employed individuals on his form 433-a he indicated that he had very little cash on hand or in bank accounts and that he had little property of any value however he indicated that he had available credit of dollar_figure which reflected the credit limit on his credit card he indicated that his current monthly income was dollar_figure and that his current monthly expenses totaled dollar_figure also during date petitioner submitted form_656 offer_in_compromise proposing to pay dollar_figure in five installments he indicated that he would borrow those funds from others on date an irs offer-in-compromise specialist mailed a letter to petitioner indicating that the irs had determined that he had the ability to pay his tax_liabilities in full the letter indicated that the irs offer-in-compromise specialist had made that determination on the basis of petitioner’s past income and his net equity in assets the net equity in assets referred to in the letter is actually petitioner’s credit limit on his credit card not any equity in assets he owned the letter also indicated that the irs had determined that petitioner’s average monthly income was dollar_figure more than the dollar_figure he had reported on his form 433-a that determination was apparently made on the basis of petitioner’s income during past years however during trial on date petitioner testified that business is bad and that his income is not as high as it used to be on or about date petitioner sent a letter to the irs offer-in-compromise specialist disputing the contention that he was earning an average of dollar_figure per month on date respondent filed an nftl with respect to each of the years in issue on date respondent sent petitioner via certified mail a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner timely submitted a form request for a collection_due_process or equivalent_hearing on the form petitioner checked the boxes indicating that he wanted respondent to consider an installment_agreement or an offer-in-compromise on date settlement officer y b crear mailed petitioner a letter scheduling a telephone conference for date the letter requested that petitioner provide ms crear with a completed form 433-a within days petitioner had already completed a form 433-a which he had submitted to the irs offer-in-compromise specialist during date so he apparently failed to submit a new form 433-a before date petitioner and ms crear held the scheduled telephone conference on date appeals hearing during the appeals hearing petitioner stated that he wanted respondent to consider a collection alternative and referred to the earlier rejection of his offer-in- compromise by the irs offer-in-compromise specialist ms crear requested that petitioner update the form 433-a that he had submitted during date to reflect information from his tax_return she also requested that he submit a form withdrawal of request for collection_due_process or equivalent_hearing petitioner told ms crear that he would not be able to submit an updated form a until after he submitted his tax_return on date ms crear did not indicate a deadline by which petitioner had to submit the requested forms and during the appeals hearing she agreed that he could wait to submit his updated form 433-a until after he had filed his tax_return on date petitioner cannot recall whether he raised the issue of his underlying liabilities during the appeals hearing but the case activity report ms crear submitted case activity report does not indicate that the underlying liabilities were raised after receiving the form via fax on date petitioner was apparently confused about the implications of signing it and therefore hesitated to do so for that reason and because ms crear had agreed that he could wait until after he filed his tax_return to file the updated form 433-a he did not immediately submit either the form or an updated form 433-a on date a little more than two weeks after sending petitioner the form and without attempting to contact him again ms crear determined that it was appropriate to sustain the nftl and according to the case activity report she decided at that time to issue the notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination on date the irs sent petitioner via certified mail the notice_of_determination the notice_of_determination erroneously states that petitioner’s liabilities stem from self assessed returns filed with a balance due that error is also present in the case activity report the parties now appear to agree that the liabilities actually stem from additional assessments following respondent’s examination of petitioner’s returns after receiving the notice_of_determination petitioner submitted to ms crear an updated form 433-a on date on date petitioner timely filed his petition with this court on date the instant case was recalled for trial from the calendar of the court at atlanta georgia petitioner testified at trial after considering his testimony and the other evidence in the record we ordered respondent to consider petitioner’s offer-in-compromise on date respondent submitted a status report indicating that petitioner had submitted a new offer-in-compromise and that respondent’s centralized offer-in-compromise unit had rejected petitioner’s offer on date the court ordered the parties to supplement the record with the subsequent proceedings regarding the rejection of petitioner’s offer-in- compromise from those supplements to the record we construct the following narrative following the trial petitioner again submitted to respondent the form 433-a that he had attempted to submit to ms crear on date on that form 433-a he indicated that his monthly income is only dollar_figure and that his monthly expenses exceed his monthly income he indicated that he had almost no savings and little personal_property of any value he attached documentation of his monthly expenses to his form 433-a petitioner also attached a copy of hi sec_2010 tax_return on which he reported business income of dollar_figure and an adjusted_gross_income of dollar_figure with his form 433-a petitioner submitted a new form_656 on which he proposed to settle his tax_liabilities by paying a total of dollar_figure in one initial payment of dollar_figure and five installments of dollar_figure each he indicated that he would make those payments with assistance from others on or about date offer specialist joe kennedy sent petitioner a letter asking for additional documentation of his business income and assets among other items on or about date petitioner replied to mr kennedy’s letter and supplied additional documentation petitioner and mr kennedy spoke on the phone on or about date and mr kennedy sent him a letter on or about date asking him to let mr kennedy know by date whether he would amend his offer-in-compromise to pay dollar_figure per month for months instead of dollar_figure over five months it is unclear whether petitioner responded to mr kennedy’s letter on date mr kennedy sent an email to respondent’s counsel alerting her to his decision to reject petitioner’s offer-in-compromise in that email mr kennedy explained that he was rejecting petitioner’s offer-in-compromise because he had determined that petitioner was able to generate an income greater than the amount indicated on his returns or on his form 433-a mr kennedy noted that petitioner is college educated and in good health and his business as an electrician used to generate more income than it does now mr kennedy wrote the revenue_agent that conducted the audit that created the assessments on all three of the years that are outstanding clearly recalled the circumstances surrounding his investigation he is fully confident that mr fatehi is being paid for his services in the form of cash and not reporting such on his form 1040’s sic the revenue_agent said that the taxpayer is sending this same money overseas to his family mr kennedy gave no indication regarding how the revenue_agent came to be confident that petitioner is currently not reporting some of his income but mr kennedy apparently reached his determination to reject petitioner’s offer-in- compromise on the basis of the revenue agent’s apparent confidence on or about date respondent mailed petitioner a letter notifying him that respondent had rejected his offer-in-compromise the letter offered only a one-sentence explanation we have determined that acceptance of your offer would not be in the best interest of the government unsurprisingly petitioner did not find that explanation helpful and he sent mr kennedy a letter on or about date asking for additional explanation and disputing mr kennedy’s determination on or about date respondent mailed petitioner a letter informing him that respondent had received his request to appeal the determination to reject his offer-in-compromise and that it was being forwarded to the appeals_office on date respondent’s counsel faxed petitioner the email she received from mr kennedy explaining his reasons for rejecting petitioner’s offer-in-compromise discussion sec_6320 requires the commissioner to give a taxpayer written notice of the filing of a notice_of_federal_tax_lien upon that taxpayer’s property the notice of filing must inform the taxpayer of the right to request a hearing in the commissioner’s appeals_office sec_6320 b sec_6330 d and e governs the conduct of a hearing requested under sec_6320 sec_6320 at the hearing the taxpayer may raise any relevant issues including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the taxpayer may challenge the underlying tax_liability at the hearing only if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals_office must also verify that the requirements of any applicable law or administrative procedure have been met sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo 114_tc_604 114_tc_176 however where the validity of the underlying tax is not properly in issue the court will review the commissioner’s determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite the form_4340 respondent submitted indicates that petitioner agreed to the assessments of the additional taxes determined by the irs examination the form_4340 is ‘generally regarded as being sufficient proof in the absence of evidence to the contrary of the adequacy and propriety of notices and assessments that have been made ’ 123_tc_1 quoting 962_f2d_555 6th cir aff’d 412_f3d_819 7th cir at trial petitioner indicated that he did not agree with the underlying liabilities and would like to contest them however petitioner did not present any evidence that would give us any doubt that he agreed to the assessments of additional deficiencies because petitioner agreed to those assessments he gave up his right to challenge the deficiencies and is not entitled to raise his underlying liabilities before the appeals_office or this court see 117_tc_324 deese v commissioner tcmemo_2007_362 accordingly we review the appeals office’s determination for abuse_of_discretion at trial respondent’s counsel contended that the issue of the rejection of petitioner’s offer-in-compromise was not raised during the appeals hearing however that contention is contrary to the record petitioner testified that he discussed the rejection of his offer-in-compromise during the appeals hearing additionally petitioner checked the box on form indicating that he wished to discuss an offer-in-compromise accordingly we reject respondent’s argument that petitioner did not raise the rejection of his offer-in-compromise at the hearing in reviewing the appeals office’s determination for abuse_of_discretion we review the underlying reasoning to decide whether it was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir as noted above during the appeals hearing ms crear indicated to petitioner that he would be permitted the time to file his tax_return on date and that he would thereafter have time to update his form 433-a with the numbers from his return not only was petitioner’s request for that additional time reasonable but ms crear assented to it nevertheless on date and without contacting petitioner again ms crear chose to issue the notice_of_determination on the basis that she had not yet received the requested documentation from petitioner her timing contradicted representations she made to petitioner and the record contains nothing that would explain her failure to contact him before issuing the notice_of_determination ms crear never evaluated the merits of petitioner’s offer-in-compromise because we considered ms crear’s failure to wait for the information requested from petitioner before proceeding with her determination arbitrary and capricious we ordered a remand of this case to respondent’s appeals_office to consider petitioner’s offer-in- compromise after examination of respondent’s supplement to the record it appears that the sole basis for respondent’s determination to reject petitioner’s offer-in- compromise is an unnamed revenue agent’s bald assertion that petitioner is being paid in cash and not reporting his income petitioner disputes the statement of the revenue_agent and he contends that the additional liabilities stemming from the irs examination of his returns for the years in issue were made on the basis of adjustments to his deductions not on the basis of unreported income additionally petitioner notes that respondent has provided no evidence supporting the revenue agent’s statement it is unclear from the record on what grounds the revenue_agent reached his conclusion that petitioner has unreported income and it is unclear what if anything the revenue_agent provided to mr kennedy that led mr kennedy to rely on the revenue agent’s assertion moreover it appears that the revenue_agent has had no contact with petitioner for at least four years leading us to question how he can be so confident of petitioner’s recent failure to report his income suffice it to say that we do not consider mr kennedy’s reliance on the revenue agent’s bald assertion to constitute a sound basis in fact accordingly we conclude that the appeals_office abused its discretion when it rejected petitioner’s offer-in- compromise in reliance on the revenue agent’s assertion additionally we question ms crear’s insufficient review of petitioner’s case it was apparently so cursory that she misidentified the source of his liabilities stating that they stemmed from self-assessments on his returns instead of from an examination because ms crear made such a basic error we question how thoroughly she reviewed petitioner’s case we also are troubled by the determination of the irs offer-in-compromise specialist when he initially reviewed petitioner’s offer-in-compromise to consider petitioner’s credit card limit as equity in assets on the basis of the foregoing we hold that it was an abuse_of_discretion for respondent’s appeals_office to reject petitioner’s offer-in-compromise consequently we will remand this case to the appeals_office to clarify the record as to what respondent’s employees relied on to determine that petitioner currently has cash income that he is not reporting on remand we expect the appeals_office to articulate the facts on which they based their determination to reject petitioner’s offer-in-compromise if the appeals_office fails to do so or if we deem the facts articulated not to constitute a sound basis in fact we will be inclined to rule in favor of petitioner and order the nftl withdrawn in reaching these holdings we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
